In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-1255V
                                           (Not to be Published)

*************************
                        *
LOUAI SALIM,            *                                                   Filed: June 20, 2016
                        *
                        *
          Petitioner,   *
                        *                                                   Decision; Interim Attorney’s Fees
v.                      *                                                   and Costs.
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
          Respondent.   *
                        *
*************************

Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.

Lara Ann Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.


            INTERIM AWARD OF ATTORNEY’S FEES AND COSTS DECISION1

       On October 26, 2015, Louai Salim filed a petition seeking compensation under the National
Vaccine Injury Compensation.2 ECF No. 1. On June 6, 2016, Petitioner field an unopposed motion
for a decision dismissing the petition. ECF No. 22. In it, Petitioner indicated that upon further
review of the records pertaining to this case (specifically Petitioner’s employment contract from
the time that he received the vaccination in question), it became clear that he would likely be



1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
unable to prove that he is entitled to compensation in the Vaccine Program. Id. This motion is still
pending.

       Petitioner has now filed an unopposed motion for attorney’s fees and costs, dated June 17,
2016, for work performed during the pendency of this matter. See ECF No. 23. Petitioner requests
reimbursement of attorney’s fees and costs in the amount of $22,000.00. Id. This amount
represents a sum to which Respondent does not object. Id. In addition, and in compliance with
General Order No. 9, Petitioner has stated that he did not incur any out-of-pocket, litigation-related
expenses in conjunction with this proceeding. ECF No. 24.

        I approve the requested amounts for interim attorney’s fees and costs as reasonable.
Accordingly, an award of $22,000.00 should be made in the form of a check payable jointly to
Petitioner and Petitioner’s counsel, Andrew Donald Downing, Esq. In the absence of a motion for
review filed pursuant to RCFC Appendix B, the clerk of the Court SHALL ENTER JUDGMENT
in accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2